Citation Nr: 0738759	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for eye problems, to 
include as secondary to hepatomegaly with hepatitis C and 
cirrhosis.

2.  Entitlement to service connection for a condition causing 
edema to the entire body, to include as secondary to 
hepatomegaly with hepatitis C and cirrhosis.

3.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to hepatomegaly with 
hepatitis C and cirrhosis.

4.  Entitlement to a rating in excess of 10 percent for 
hepatomegaly with hepatitis C and cirrhosis.

5.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.D.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in July 2005.

The issues of entitlement to service connection for eye 
problems and for rheumatoid arthritis, entitlement to a 
rating in excess of 10 percent for hepatomegaly with 
hepatitis C and cirrhosis, and entitlement to special monthly 
pension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record does not show a condition causing 
edema to the entire body was incurred as a result of any 
established event, injury, or disease during active service 
nor a result of a service-connected disability.


CONCLUSION OF LAW

A condition causing edema to the entire body was not incurred 
in or aggravated by active service nor as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in August 2005.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in  April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 
(Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, the veteran contends that he has edema as a 
result of his service-connected hepatitis C.  Service 
treatment records are negative for complaint, diagnosis, or 
treatment for edema.  VA hospital records dated in September 
1998 show the veteran reported a six day history of 
intermittent left upper and lower extremity swelling and 
muscle spasms.  It was noted that two days prior to admission 
all of his medications had been stopped by his primary care 
physician.  An examination revealed no evidence of edema.  
The examiner stated, in essence, that edema secondary to 
possible heart failure had been considered, but that 
electrocardiogram, X-ray, and clinical findings did not 
correlate to that diagnosis.  

VA medical records dated in June 2000 show the veteran 
complained of bilateral leg swelling and facial edema over 
the past two weeks.  It was noted he had increased his Lasix 
as instructed without relief.  An examination revealed 
pitting edema to the lower extremities.  Records show testing 
in June 2000 was also positive for hepatitis C virus.  An 
October 2000 cardiology consultation report noted continued 
problems with dyspnea and edema.  Physical examination 
revealed mild edema to the extremities.  The examiner stated 
that the etiology of these symptoms could not be explained, 
but that cor pulmonale was a possibility.  There was swelling 
in the hands and complaints of pain in the legs.  The 
examiner also stated it was doubtful the symptoms were of 
cardiac origin.  Subsequent medical reports show the veteran 
was treated for congestive heart failure and severe coronary 
artery disease.

On VA examination in April 2003 the veteran complained of 
ankle, foot, and facial swelling.  The examiner noted pitting 
edema to the ankles and edema to the face, but found it was 
unlikely due to hepatitis and was more likely due to 
congestive heart failure, hypertension, and gross obesity.  

On VA examination in January 2006 the veteran complained of 
recurrent pain and occasional swelling in the legs, hands, 
and feet.  He stated his swelling was improved with elevation 
and significant doses of Lasix.  The examiner noted there was 
no evidence of swelling to the ankles or any other joint at 
that time and that the veteran's recent liver function tests 
were normal.  There was no clinical evidence of cirrhosis or 
other liver dysfunction.  The examiner stated the veteran's 
coronary artery disease with congestive heart failure was the 
most likely cause of his dependent edema.

Based upon the evidence of record, the Board finds a 
condition causing edema to the entire body was not incurred 
as a result of any established event, injury, or disease 
during active service nor a result of a service-connected 
disability.  The January 2006 VA examiner's opinion is shown 
to have been based upon a thorough review of the evidence and 
is persuasive that the veteran's edema is more likely due to 
his nonservice-connected heart disorders.  

While the veteran may sincerely believe that he has a 
disability manifested by edema due to his service-connected 
hepatitis C virus, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the claim for 
entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a condition causing 
edema to the entire body is denied.


REMAND

The Board notes that the July 2005 remand instructions in 
this case included that the veteran be provided examinations 
for opinions concerning an eye disorder, rheumatoid 
arthritis, and the present nature of his service-connected 
hepatomegaly with hepatitis C and cirrhosis, and provided a 
special VA examination to ascertain whether he is housebound 
or in need of regular aid and attendance.  Although the 
veteran underwent a VA examination in January 2006, the 
provided report did not address the specific question as to 
any present symptom manifestation of the service-connected 
hepatomegaly with hepatitis C and cirrhosis, did not address 
whether any present eye disorder pre-existed service or was 
aggravated during service, and did not address whether the 
veteran is housebound or in need of regular aid and 
attendance.  The examiner also noted that X-rays were 
requested to rule out hepatitis as a cause for joint pain, 
but provided no additional opinion based upon the X-ray 
findings obtained.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, additional development as 
to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned to the January 2006 examiner; 
or, and only if unavailable, an 
appropriate medical specialist, for an 
opinion (a) as to any present symptom 
manifestations of the service-connected 
hepatomegaly with hepatitis C and 
cirrhosis (such as portal hypertension, 
weakness, anorexia, abdominal pain, 
malaise, weight loss, fatigue, dietary 
restrictions, or incapacitating episodes 
due to hepatitis C having a total 
duration of at least two weeks during the 
past twelve months) and (b) for 
clarification of the provided opinion 
concerning rheumatoid arthritis as a 
result of the January 2006 X-ray 
examination findings.  The examiner 
should indicate the exact diagnosis of 
any arthritis disability for each 
indicated joint and indicate whether it 
is at least as likely as not (50 percent 
probability or more) that any specific 
joint disorder is due to or the result of 
the veteran's hepatomegaly with hepatitis 
C and cirrhosis.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of his eye 
disorder.  The eye specialist must 
indicate the diagnosis of any present eye 
disorder and state whether it is at least 
as likely as not (50 percent probability 
or more) that this disorder was first 
shown in service or is due to or the 
result of the veteran's hepatomegaly with 
hepatitis C and cirrhosis.  With regard 
to any eye disorder which is determined 
to have pre-existed service, the examiner 
should indicate whether that disorder was 
aggravated in service.  That is, the 
examiner should state whether the pre-
existing disorder underwent an increase 
in disability during service, and if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.  
The examiner should be specifically 
advised that there may be pertinent 
service medical records, and that such 
records are to be carefully reviewed and 
considered when rendering his/her 
opinion.

Prior to any examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran should be scheduled for a 
special VA examination in order to 
ascertain whether he is housebound and/or 
in the need of regular aid and attendance 
of another person as a result of his 
disabilities, both service-connected and 
nonservice- connected.  The physician 
must provide a clear explanation for 
his/her finding and opinion.

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


